Opinion issued July 7, 2015




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00953-CV
                            ———————————
                         BOBBIE TREMAIN, Appellant
                                         V.
                              JAY OATES, Appellee


                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Case No. 2014-06315


                          MEMORANDUM OPINION

      Appellant, Bobbie Tremain, has failed to timely file a brief. See TEX. R. APP.

P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to

file brief). After being notified that this appeal was subject to dismissal, appellant

did not respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal of
case). Based on appellant’s failure to file her brief, appellee subsequently filed a

motion to dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a).

Appellant has neither responded to appellee’s motion to dismiss nor filed a brief.

Accordingly, we grant appellee’s motion and dismiss the appeal for want of

prosecution. We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Brown.




                                         2